DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 22, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Arguments
3.	The rebuttal arguments filed on June 22, 2021 are successful in overcoming the outstanding obviousness-type double patenting rejection.  This rejection is withdrawn.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  the claimed products have specific structures which are novel and nonobvious over the prior art.  The closest reference can be considered to be, for example, US 20190292188 which teaches compounds such as 
    PNG
    media_image1.png
    121
    137
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    141
    175
    media_image2.png
    Greyscale
 which differ from the claimed compounds of 
    PNG
    media_image3.png
    134
    196
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    125
    190
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    130
    201
    media_image5.png
    Greyscale
 or pharmaceutically acceptable salts thereof.  Neither the reference nor the state of the art teach or suggest the requisite modifications to arrive at the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626